 
 
I 
108th CONGRESS
2d Session
H. R. 4465 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Mr. Stenholm introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Higher Education Act of 1965 to extend loan forgiveness for certain loans to certified or licensed teachers. 
 
 
1. Expansion of new borrower eligibility for student loan forgiveness for teachers 
(a)FFEL loansSection 428J(b) of the Higher Education Act of 1965 (20 U.S.C. 1078–10(b)) is amended by striking October 1, 1998, and inserting October 17, 1986,.  
(b)Direct loansSection 460(b)(1) of such Act (20 U.S.C. 1087j(b)(1)) is amended by striking October 1, 1998, and inserting October 17, 1986,.   
 
